DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “determining, at a communication device, that a communication channel to be used for an MU transmission spans a frequency bandwidth greater than 160 MHz, allocating, at the communication device, one or more frequency RUs for the MU transmission, including: in response to determining that the communication channel spans the frequency bandwidth greater than 160 MHz, selecting one or more frequency RUs from the second set of frequency RUs” together with the other elements are the reasons for allowance.

2.	Regarding claim 11 – A communication device configured to operate according to a communication protocol that defines a first set of frequency resource units (RUs) of different bandwidths for use with communication channels spanning at most 160 MHz and a second set of frequency RUs for use with communication channels spanning more than 160 MHz, wherein the first set of frequency RUs includes at least a first subset of frequency RUs having a first bandwidth and a second subset of RUs having a second bandwidth greater than the 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-20 are allowable over the prior art of record.

Conclusion

Claims 1-20 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US 2020/01533491 A1) discloses techniques for reducing feedback information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"

Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313
John Pezzlo
26 January 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465